Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20170363794 A1 (Wan)
US 20170192244 A1 (Shinohara; Fig. 45-46, 16; teaches multilayer multiview displays)
US 20180004156 A1 (Schilling)
US 20060191177 A1 (Multiview multilayer display, Fig.2 & 3)
US 20170010466 A1 (para 75-77 Fig. 8c, multilayer multiplexed display)


Claim Objections (Informalities in the Claim)

Claims 7, 14, 15, 18, 20 & 23 are objected to because of the following informalities:  These claims claimed “directional light beam plurality”, “guided light beam plurality’, “the light source plurality”, “multiview image plurality”, “diffraction grating plurality” etc. They should be read as “plurality of directional light beam” etc.   Appropriate correction is required








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-14, 17-19, 24 rejected under 35 U.S.C. 103 as being unpatentable over Shinohara	


Regarding claim 1. Shinohara teaches a multilayer multiview display [(Figs.45-46)] comprising:	 a first multiview display layer [(1812 of Figs. 45-46; para 165 stereoscopic teaches multiview)]  configured to emit directional light beams representing a first multiview image by diffractive scattering light from a radial pattern of guided light beams within the first multiview display layer[(1812 is unit 10 in Figs.16-17 & 20; light from light source 21 passing through the guide 7 and spreading/diffract in the radial direction {para 244 & Fig.17}, also see diffraction grating in para 177 )] 	 and a second multiview display layer configured to emit directional light beams representing a second static multiview image by diffractive scattering light from a radial pattern of guided light beams within the second multiview display layer[(similarly 1811 is unit 10 in Figs.16-17 & 20 or unit 700 I Fig.1; light from light source 21 passing through the guide 7 and spreading/diffract in the radial direction {para 244 & Fig.17}, )] , wherein the second multiview display layer is adjacent to an emission surface of the first multiview display layer and configured to be transparent to the first multiview image[(Fig. 45-46, par 335-345; para 438 )] .
Shinohara does not explicitly show static display



Shinohara additionally teaches with respect to claim 2. The multilayer static multiview display of Claim 1, one or both of the first multiview display layer and the second multiview display layer comprising:	 a light guide configured to the radial pattern of guided light beams[(the guide 7 and spreading/diffract in the radial direction {para 244 & Fig.17}, also see diffraction grating in para 177 )] 	 a light source at an input location on the light guide [(unit 21 in Fig. 16 )] , the light source being configured to provide within the light guide as the radial pattern of guided light beams a plurality of guided light beams having different radial directions from one another[(see Fig.20, 19)] :	 and a plurality of diffraction gratings [(see Fig.20, 19 the reflection notch 46, 47 or grating para 177 )] :configured to emit the directional light beams, each diffraction grating being configured to provide from a portion of a guided light beam of the guided light beam plurality a directional light beam having an intensity and a principal angular direction or second multiview images.[[(Figs.19, 20)] 

Shinohara additionally teaches with respect to claim 3. The multilayer static multiview display of Claim 2, wherein the input location of the light source is on a side of the light guide at about a midpoint of the side.[[(unit 21 in Fig.1)] 



Shinohara additionally teaches with respect to claim 7. The multilayer static multiview display of Claim 2, wherein an emission pattern of a directional light beam of the directional light beam plurality is wider in a direction parallel to a direction of propagation of the guided light beam plurality than in a direction perpendicular to the direction of propagation of the guided light beam plurality.[[(Shinohara para 187-189)] 

Shinohara additionally teaches with respect to claim 8. The multilayer static multiview display of Claim 2, further comprising a collimator between the light source and the light guide, the collimator being configured to collimate light emitted by the light source, the plurality of guided light beams comprising collimated light beams.[( Shinohara para 275, 372)] 
Shinohara additionally teaches with respect to claim 9. The multilayer static multiview display of Claim 1, further comprising a spacer between the first multiview display layer and the second multiview display layer, the spacer having a refractive index that is lower than a refractive index of a light guide of the each of the first and second multiview display layers [(Shinohara para 337 adhesive layer; para 449; Fig.46 shows pacer between layers is air gap. Air have refractive index 1)] .

Shinohara additionally teaches with respect to claim 10. The multilayer static multiview display of Claim 1, wherein the first multiview display layer is configured to display the first multiview image during a first time interval and the second multiview display layer is configured to display the second multiview image during a second time interval. [(para 339, 343, 350-355, Fig.50)] 

Shinohara additionally teaches with respect to claim 11. The multilayer static multiview display of Claim 1, wherein the first multiview display layer configured to emit directional light beams comprising a light of a first color and the second multiview display layer is configured to emit directional light beams comprising a light of second color, the first and second colors being different from one another. [(Shinohara para 342)] 

Shinohara additionally teaches with respect to claim 12. The multilayer static multiview display of Claim 1, further comprising a third multiview display layer configured to emit directional light beams representing a third multiview image by diffractive scattering light from a radial pattern of guided light beams within the third multiview layer, the second multiview display layer being between the third multiview display layer and the first multiview display layer, wherein the third multiview display layer is configured to be transparent to both the first multiview image and the second multiview image [(Shinohara Fig. 45)] .

Shinohara additionally teaches with respect to claim 13. The multilayer static multiview display of Claim 12, wherein the first multiview display layer is configured to emit directional light beams comprising red light, the second multiview display layer is configured to emit directional light beams comprising green light, and the third multiview display layer is configured to emit directional light beams comprising blue light, the multilayer static multiview display being configured to display a color multiview image comprising a composite of the first multiview image, the second multiview image and a third multiview image provided by the third multiview layer [(Shinohara para 342-343)] .

Regarding Claims 14, 17, 19: Please see the analysis of claim 1.


Shinohara additionally teaches with respect to claim 18, 24. The multiview display of claim 14, wherein the plurality of light sources comprises light sources of different colors, the multiview image plurality representing a composite color multiview image including multiview images having the different colors [(Shinohara para 342-343)]

Claims 1-3, 8, 11-19 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wan	
	
Regarding Claim 1. Wan teaches a multilayer multiview display[(Fig.3 para 51)]  comprising:	 a first multiview display layer configured to emit directional light beams representing a first multiview image by diffractive scattering light from a radial pattern of guided light beams within the first multiview display layer[(Fig.3, para 51-52 the back layer comprising 311, 314, see the Fig.3 arrows, the pattern is radial)]	 and a second multiview display layer configured to emit directional light beams representing a second static multiview image by diffractive scattering light from a radial pattern of guided light beams within the second multiview display layer [(Fig.3, para 51-52 the front layer comprising 301, 304, 305)] : wherein the second multiview display layer is adjacent to an emission surface of the first multiview display layer and configured to be [(para 55; light passing through means trasparent )] 

Wan does not explicitly show static display

However, from Wan teaching it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, that the system is static display capable. Because Fig.8 para 62 showing generated image from different view angle, which is capable of creating static image as consistent with para 23 of published specification of the instant application. 

 

Wan additionally teaches with respect to claim 2. The multilayer static multiview display of Claim 1, one or both of the first multiview display layer and the second multiview display layer comprising:	 a light guide configured to the radial pattern of guided light beams[(Fig.3, para 51-52 the light guide 311, see the Fig.3 arrows, the pattern is radial)]:	 a light source at an input location on the light guide [(Fig.3, 314, para 52 )] , the light source being configured to provide within the light guide as the radial pattern of guided light beams a plurality of guided light beams having different radial directions [(see Fig.3 the guided light beams 302s have different directions )] :	 and a plurality of diffraction gratings [(303s)]  configured to emit the directional light beams, each diffraction grating being configured to provide from a portion of a guided light beam of the guided light beam plurality a directional light beam having an intensity and a principal angular direction corresponding to an intensity and a view direction of a view pixel of one of the first or second multiview images.[[(para 52)] 

Wan additionally teaches with respect to claim 3. The multilayer static multiview display of Claim 2, wherein the input location of the light source is on a side of the light guide at about a midpoint of the side.[[(Fig. 3, 314 is on the side of 311 and about midpoint)] 


Wan additionally teaches with respect to claim 8. The multilayer static multiview display of Claim 2, further comprising a collimator between the light source and the light guide, the collimator being configured to collimate light emitted by the light source, the plurality of guided light beams comprising collimated light beams.[( Wan para 52)] 

Wan additionally teaches with respect to claim 11. The multilayer static multiview display of Claim 1, wherein the first multiview display layer configured to emit directional light beams comprising a light of a first color and the second multiview display layer is configured to emit directional light beams comprising a light of second color, the first and second colors being different from one another. [(Wan para 52)] 

Wan additionally teaches with respect to claim 12. The multilayer static multiview display of Claim 1, further comprising a third multiview display layer configured to emit directional light beams representing a third multiview image by diffractive scattering light from a radial pattern of guided light beams within the third multiview layer, the second multiview display layer being between the third multiview display layer and the first multiview display layer, wherein the third multiview display layer is configured to be transparent to both the first multiview image and the second multiview image [(Wan Fig. 6, para 56)] .

Wan additionally teaches with respect to claim 13. The multilayer static multiview display of Claim 12, wherein the first multiview display layer is configured to emit directional light beams comprising red light, the second multiview display layer is configured to emit directional light beams comprising green light, and the third multiview display layer is configured to emit directional light beams comprising blue light, the multilayer static multiview display being configured to display a color multiview image comprising a composite of the first multiview image, the second multiview image and a [(Wan Fig. 6, para 56, para 52)] .

Regarding Claims 14, 17, 19: Please see the analysis of claim 1.

Wan additionally teaches with respect to claim 15: The multiview display of claim 14, wherein a principal angular direction of a directional light beam provided by a diffraction grating of the diffraction grating plurality is determined by a grating characteristic that is a function of a relative location of the diffraction grating and the light source of the multiview display layer. [(para 44-45, Fig.1 & 2 and note that incident angle depends on light source location compare to diffraction grating)] .

Wan additionally teaches with respect to claim 16. The multiview display of claim 15, wherein the grating characteristic comprises one or both of a grating pitch and a grating orientation of the diffraction grating. .[[(para 44; ” According to a grating equation, a period and an orientation angle of a nano-diffraction grating pixel 101 satisfies the following relationships”)] 

Wan additionally teaches with respect to claim 18, 24. The multiview display of claim 14, wherein the plurality of light sources comprises light sources of different colors, the [(para 52, 56)] 


Claims  4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Schilling.

Regarding claim 4. Wan teaches the multilayer static multiview display of Claim 2, wherein a grating characteristic of the diffraction grating is configured to determine the principal angular direction, the grating characteristic being a function of both a location of the diffraction grating on a surface of the light guide and the input location of the light source on a side of the light guide[(para 44-45, Fig.1 & 2 and note that incident angle depends on light source location compare to diffraction grating)] .

Wan does not explicitly show a grating characteristic of the diffraction grating is configured to determine the intensity

However, in the same/related field of endeavor, Schilling teaches a grating characteristic of the diffraction grating is configured to determine the intensity [(para 28, para 69)] 

[(Schilling para 28)]  

 

Wan additionally teaches with respect to claim 5. The multilayer static multiview display of Claim 4, wherein the grating characteristic comprises one or both of a grating pitch of the diffraction grating and a grating orientation of the diffraction grating, the grating characteristic being configured to determine the principal angular direction of the directional light beam provided by the diffraction grating.[[(para 44; ” According to a grating equation, a period and an orientation angle of a nano-diffraction grating pixel 101 satisfies the following relationships”)] 

Schilling additionally teaches with respect to claim 6. The multilayer static multiview display of Claim 4, wherein the grating characteristic comprises a grating depth configured to determine the intensity of the directional light beam provided by the diffraction grating. [(Schilling para 28, para 69)]

Claims 20-23 rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Wan in view of Schilling

Regarding claim 20. Shinohara teaches the method of multilayer static multiview display operation of claim 19, wherein emitting directional light beams representing one or both of the first static multiview image and the second static multiview image comprise: guiding in a light guide a plurality of guided light beams having a common point of origin [(Figs.17, 20)]  and different radial directions from one another; and diffractively scattering the light out of the light guide as a plurality of directional light beams using a plurality of diffraction gratings, a diffraction grating of the diffraction grating plurality diffractively coupling out light from the guided light beam plurality as a directional light beam of the directional light beam plurality having an intensity and a principal angular direction of a corresponding view pixel of one of the first or second static multiview images[(para 176, 177)] , 


Shinohara does not explicitly show wherein the intensity and principal angular direction of the emitted directional light beam are controlled by a grating characteristic of the diffraction grating that is based on a location of the diffraction grating relative to the common origin point.

However, in the same/related field of endeavor, Wan teaches a principal angular direction of the emitted directional light beam are controlled by a grating characteristic of the [(para 44-46; ” According to a grating equation, a period and an orientation angle of a nano-diffraction grating pixel 101 satisfies the following relationships”)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such design would ensure sufficient lights [(Wan para 46)]  

Shinohara in view of Wan does not explicitly show the intensity of the emitted directional light beam are controlled by a grating characteristic of the diffraction grating that is based on a location of the diffraction grating relative to the common origin point.

However, in the same/related field of endeavor, Schilling teaches the intensity of the emitted directional light beam are controlled by a grating characteristic of the diffraction grating that is based on a location of the diffraction grating relative to the common origin point [(para 28, para 69)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the [(Schilling para 28)]  
Wan additionally teaches with respect to claim 21. The method of multilayer static multiview display operation of claim 20, wherein grating characteristic controlling the principal angular direction comprises one or both of a grating pitch and a grating orientation of the diffraction grating. [(para 44)] 

Schilling additionally teaches with respect to claim 22. The method of multilayer static multiview display operation of claim 20, wherein the grating characteristic controlling the intensity comprises a grating depth of the diffraction grating. [(Schilling para 28, para 69)]

Shinohara additionally teaches with respect to claim 23. The method of multilayer static multiview display operation of claim 20, further comprising providing light to be guided as the plurality of guided light beams using a light source, the light source being located at a side of the light guide, wherein the light source location is the common origin point of the guided light beam plurality [(Fig.1, Fig.20)] .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426